920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Nathaniel WIGGINS, Petitioner-Appellant,v.Thomas CORCORAN, Warden, Maryland Correctional Pre-ReleaseSystem, Attorney General of the State of Maryland,Respondents-Appellees.
No. 90-6370.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-89-2910-K)
Walter Nathaniel Wiggins, appellant pro se.
Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Walter Nathaniel Wiggins seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Wiggins v. Corcoran, CA-89-2910-K (D.Md. June 14, 1990).  Wiggins's request that this Court exercise its original habeas jurisdiction is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.